Citation Nr: 0607527	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida, which denied service 
connection for schizophrenic reaction (also claimed as 
depression, extreme fear, alcoholism, and post-traumatic 
stress disorder) and residuals of a hip injury.  It is noted 
that by appellate decision in 1985, the Board denied service 
connection for schizophrenic reaction; however, the RO has 
now determined that new and material evidence has been 
submitted to reopen the claim and adjudicated the claim de 
novo.  Since the Board agrees with the decision to reopen, 
this issue will be adjudicated de novo.

The Board notes that in a Statement in Support of Claim in 
June 2003 the veteran withdrew claims of service connection 
for injuries to his nose, jaw and dental trauma.  

In addition, in February 2005, the Board received a motion to 
advance this case on the Board's docket.  The motion to 
advance the appeal was granted.  Accordingly, the Board will 
proceed with the remaining issues without further delay.

In March 2005 the Board denied service connection for 
residuals of a hip injury and REMANDED the veteran's claim 
for service connection for schizophrenic reaction (also 
claimed as depression, extreme fear, alcoholism, and post-
traumatic stress disorder) to the RO for further development.  
After the RO attempted the requested development it again 
denied the veteran's claim.  The Board has rephrased the 
issue to better reflect the contentions of the veteran.  


FINDINGS OF FACT

1.  The veteran did was involved in an airplane incident 
during service which has been recognized as a stressor.

2.  The veteran has post-traumatic stress disorder that is 
the result of stressors sustained during his service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. § 501(a), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran asserts that service connection is warranted for 
his psychiatric disorder due to an F-9 (modified B-17) crash 
or hard landing, that the veteran also refers to as an 
"incident," that took place at Ladd Field in Alaska in 
1947.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  "Credible 
supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions; the veteran's service medical 
records; the veteran's service personnel records; A Need To 
Know: The Role of Air Force Reconnaissance in War Planning 
1945-1953, by John T. Farquhar, Air University Press (2004); 
a letter from Dr. Brito dated in August 2002; a VA 
examination report dated in April 2005; and VA progress notes 
dated in November and December 2005.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the appellant's 
claim for service connection.

The initial question at issue is whether there is credible 
supporting evidence of the veteran's claimed in-service 
stressor.  The veteran, in his July 2002 notice of 
disagreement (NOD) stated that he served with the 46th 
Weather and Reconnaissance Squadron while stationed at Ladd 
Field, Alaska.  As a result of independent research by the 
Board, the claims file contains evidence that the 46th 
Reconnaissance Squadron was stationed at Ladd Field, and that 
during the time period in question the squadron sustained two 
crashes.  See A Need To Know: The Role of Air Force 
Reconnaissance in War Planning 1945-1953, 57-61, (2004).  
Given the above, the Board finds that there is at least a 
relative balance of positive and negative evidence as to 
whether the veteran was actually involved in a plane 
"incident" in service, and the benefit of the doubt must 
therefore be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107(b) (West 2002); see also 38 U.S.C. § 1131; 
38 C.F.R. § 3.303.  

The next question is whether the veteran has PTSD.  In this 
regard, it is noted that the veteran's PTSD was first 
diagnosed in an August 2002 letter from Dr. Brito.  A VA 
examination report dated in December 2003 also showed a 
diagnosis of PTSD, as did VA progress notes dated in November 
and December 2005.  The December 2003 VA examination report 
noted that the veteran's trauma/PTSD history included 
"military, aviation-flying, climaxed with a crash in 
military aircraft," and showed an Axis I diagnosis of 
"PTSD, chronic, delayed."  The Board remanded this case in 
order to provide an examination  to ascertain whether the 
veteran had PTSD and the examiner concluded that it was at 
least as likely as not that the veteran did not have PTSD.  
This is certainly not conclusive language and must be 
considered together with the other evidence of record 
including subsequent reports of VA treatment wherein the 
diagnosis was very specifically PTSD.  Under the 
circumstances it appears that there is reasonable doubt in 
this case, which, when resolved in the veteran's favor 
warrants the conclusion that the veteran has PTSD as a result 
of verified inservice stressor.  


II.  VCAA

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326a.  In this case, in a letter, dated in September 
2004, the veteran was notified of the VCAA, and of his duties 
to obtain evidence.  Furthermore, as the Board has granted 
the veteran's claim for a service connection, a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  




ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


